Order filed September 27, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00777-CV
                                    ____________

           IN THE INTEREST OF N.R. AND J.R., II., CHILDREN


                    On Appeal from the 300th District Court
                           Brazoria County, Texas
                        Trial Court Cause No. 90413F

                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue (“parental termination case”).
The notice of appeal was filed on September 4, 2018. Appellant has established
indigence or is presumed to be indigent. See Tex. R. App. P. 20.1(a).

      The reporter’s record was originally due September 14, 2018 (10 days after
the notice of appeal was filed). See Tex. R. App. P. 35.1(b); 28.4(a)(1). We granted
extensions until September 24, 2018, to file the reporter’s record to each of three
court reporters, including Terri Sanchez.
       On September 24, 2018, the clerk of the court received volumes 5 and 6 of the
reporter’s record from Sanchez via the court reporter’s e-filing portal at
rsp.txcourts.gov. The clerk rejected the submission because the exhibit volume
(volume 6) was incomplete. The clerk notified Sanchez that morning of the rejection
and asked her to correct the deficiency and resubmit the record to the e-filing portal.
No response has been received, and the volumes have not been resubmitted.

       Accordingly, we order Terri Sanchez to file volumes 5 and 6 of the reporter’s
record by October 1, 2018. If Sanchez does not comply with this order, we will order
the trial court to conduct a hearing to determine the reason for the failure to file the record.



                                       PER CURIAM